PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D644,336
Issue Date: August 30, 2011
Application No. 29/380,881
Filed: December 13, 2010
For: VIAL

:
:
:	NOTICE
:
:


This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed June 8, 2022 and supplemented on June 29, 2022.

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of David B. Gornish appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

A review of the record shows the Office processed a deficiency payment of $310.00 on July 12, 2021, a payment of $ $120.00 on March 10, 2022 and a payment of $120.00 on May 2, 2022, as authorized by the applicant. However, since the itemization is now proper with the correct deficiency owed and total deficiency payment owed of $430.00, the overpayment of $120.00 processed on May 2, 2022, is unnecessary and has been credited back to the credit card.

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions